Exhibit 10.28


PRIVATE & CONFIDENTIAL




October 28, 2016


Song Lee
Seo-Cheon, Korea




Re: Extension Addendum to International Assignment Agreement


Dear Song,


This addendum will serve as notification that your International Assignment is
hereby extended for three (3) years. We look forward to the continued positive
impact you will have as SVP & President, Asia Pacific, in our Seo-Cheon Cooper
Standard facility. You will continue to report directly to me. This extension
will remain in place until December 31, 2019, at which time your assignment will
be reviewed by Management and may be renewed and extended for a further period
based upon business conditions and/or management discretion.


All benefits and details outlined in your original International Assignment
Agreement will remain in place during the terms of this extension.


ASSIGNMENT EXTENSION ACKNOWLEDGEMENT


This agreement is made in the United States, and shall be subject to the city,
state and federal laws thereof. In the event any provision of this letter shall
be held invalid or unenforceable by reason of law, such invalidity shall not
affect or render invalid or unenforceable any other provision of this letter.
Futhermore, no agreement or portion of this letter is deemed to supersede the
employment at will provisions in effect. This agreement shall only become
effective and operable when fully executed by the parties.
 
 
 
/s/ Jeffrey Edwards
 
10/31/2016
Jeffrey Edwards
Chairman and Chief Executive Officer
 
Date
Cooper-Standard Automotive Inc.
 
 





I, the undersigned, hereby agree and accept this assignment as outlined above.


 
 
 
/s/ Song Lee
 
11/3/2016
Song Lee
 
Date






